DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 8/24/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendments and remarks, filed on 1/11/2022, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US 9199755 B1; hereinafter “Cohen”; already of record) in view of Pirseyedi (US 20090272237 A1; hereinafter “Pirseyedi”; already of record).
Regarding claim 9, Cohen teaches a system to access and retrieve screw-top containers (Cohen; Abstract), the system comprising: 
a tray (Cohen; col. 11, lines 35-36; Fig. 2, 6A; a cap gripper stage or assembly 200) including a plurality of apertures extending therethrough (Cohen; col. 9, lines 28-29; Fig. 2, 6A; cap receiving space 225), eat least one of the apertures having a container therein (Cohen; col. 4, line 21; Fig. 6A; one or more vials 115), each container having a cap (Cohen; col. 4, line 23; Fig. 1B; cap 120) and body such that each cap of each container placed into the tray rests above a respective aperture in the tray and each body is suspended below the tray  (Cohen; Fig. 6A);
a rotary tool comprising a cavity extending from an opening at one end of the rotary tool the cavity defined by an interior surface wherein the interior surface comprises engagement features (Cohen; col. 4, lines 54-60; Fig. 1B; rotation actuator operable to impart a rotation to a vial…engagement such as a driver, blade, or wrench with a torsion-transmitting feature such as a slot, socket, bolt-like head or other feature; examiner indicates that the rotation actuator may comprise a “slot” interpreted as the cavity), the rotary tool further comprising a socket member having a length between a first end and a second end (Cohen; Fig 1B; spinner 305; examiner indicates that the spinner has a cavity for the container, thus comprising a first and second end). 
Cohen does not teach the socket member having a first cavity in the socket member having a first cross-section extending longitudinally from the first end toward the second end and a second cavity in the socket member having a second cross-section extending longitudinally from the second end toward the first end, an inner surface defining a circumference of the second cavity wherein the engagement features are located on the inner surface proximate the second end, wherein the first and second cavity abut one another to define a single passage through the socket member or are separated from one another; and the rotary tool further comprising a handle portion and an engagement portion, the engagement portion having a cross-sectional shape adapted to fit within the first cavity in the socket member.
However, Pirseyedi teaches an analogous art of a socket (Pirseyedi; Abstract) comprising a socket member (Pirseyedi; para [36, 39, 41, 43, 46-48, 51, 63]; Fig. 1, 2A, 2B, 2C, 11A, 11B; adjustable socket 10) having a length between a first end and a second end (Pirseyedi; para [37]; Fig. 2B, 3C; longitudinal axis 22), first cavity in the socket member having a first cross-section extending longitudinally from the first end toward the second end (Pirseyedi; para [37]; Fig. 2B, 3B; drive aperture) and a second cavity in the socket member having a second cross-section extending longitudinally from the second end toward the first end (Pirseyedi; Fig. 2D, 5A, 6A; housing has a second cavity for receiving the fastener 47), an inner surface defining a circumference of the second cavity wherein the engagement features are located on the inner surface proximate the second end (Pirseyedi; para [36, 38-41, 45, 51]; plurality of jaws 16), wherein the first and second cavity abut one another to define a single passage through the socket member or are separated from one another (Pirseyedi; para [36, 42, 43]; Fig. 1, 2D; retainer 18 divides the first and second cavity seen in Fig. 2D); and the rotary tool further comprising a handle portion and an engagement portion (Pirseyedi; para [37]; Fig. 11A, 11B, 11C), the engagement portion having a cross-sectional shape adapted to fit within the first cavity in the socket member (Pirseyedi; para [37]; Fig. 11A; driving stub 29).  It would have been obvious to one of ordinary skill in the art to have modified the socket of Cohen to include the socket member and socket rotary tool as taught by Pirseyedi, because Pirseyedi teaches that the sockets maintain significant force to a fastener without slippage (Pirseyedi; para [3]). 
Regarding claim 10, modified Cohen teaches the system of claim 9, wherein the socket member (the socket member and the socket rotary tool of modified Cohen is modified to include the structures and features taught by Pirseyedi and discussed in claim 9) is cylindrical in shape (Pirseyedi; para [37]; housing 12 has a generally cylindrical shape) and includes two recessed portions along its length (Pirseyedi; Fig. 2D; jaws 16), each recessed portion including anti-rotation features (Pirseyedi; para [41]; hexagonal head of fastener 47 is gripped between jaws 16).
Regarding claim 11, modified Cohen teaches the system of claim 10 (the socket member and the socket rotary tool of modified Cohen is modified to include the structures and features taught by Pirseyedi and discussed in claim 9) further comprising a socket holder (Pirseyedi; para [36, 37, 41-45, 48], Fig. 1, 2C, 8D; housing 12), the socket holder including an upper and lower flange extending from a central portion in a transverse direction (Pirseyedi; para [37, 40] Fig. 1, housing 12 includes flanges between the apertures 24, apertures 24 receives the jaws 16), each flange including an edge with recesses (Pirseyedi; para [37, 40]; tongue 26) adapted to secure the recessed portions of the socket member within (Pirseyedi; para [40]; snug fitting of each jaw 16 in a corresponding one of apertures 24).
Regarding claim 14, modified Cohen teaches the system of claim 9, wherein a shape of a tray   surface proximal to each aperture is adapted to guide the body of the container into the cap above the surface of the tray (Graf; ).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of in view of Pirseyedi, and in further view of Drebushenko (US 5501322 A; hereinafter “Drebushenko”; already of record). 
Regarding claim 12, modified Cohen teaches the system of claim 9, with the tray and container caps. 
Modified Cohen does not teach the tray and the container caps are monolithic.
However, Drebushenko teaches an analogous art of a tray (Drebushenko; col. 2, lines 36-37; Fig. 1; carrier and storage unit 10) and a container (Drebushenko; col. 2, line 50; Fig. 1) wherein the tray and the container caps are monolithic (Drebushenko; col. 3, line 56-62; Fig. 5, 7).  It would have been obvious to one of ordinary skill in the art to have modified the tray and container caps of modified Cohen to be monolithic as taught by Drebushenko, because Drebushenko teaches that the bottles are secured in the retention of the carrier and close the neck of the bottle thereby preventing leakage (Drebushenko; col. 2, lines 6-8). 
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of in view of Pirseyedi, and in further view of Coulling et al (US 20070104617 A1; hereinafter “Coulling”; already of record). 
Regarding claim 13, modified Cohen teaches the system of claim 9, (the socket member and the socket rotary tool of modified Cohen is modified to include the structures and features taught by Pirseyedi and discussed in claim 9) wherein the engagement features on the interior surface of the socket member (Pirseyedi; para [36, 38-41, 45, 51]; plurality of jaws 16). 
Modified Cohen does not teach on the surface of the container body are longitudinally oriented splines.  
However, Coulling teaches an analogous art of a screw-capped tube (Coulling; Abstract) wherein on the surface of the container body (Coulling; para [54, 55]; Fig. 1; tube 1) are longitudinally oriented splines (Coulling; para [55, 64, 64, 66]; Fig. 1; ribs/splines 5a).  It would have been obvious to one of ordinary skill in the art to have to have the socket member of modified Cohen to engage the longitudinally oriented splines taught by Coulling, because Coulling teaches that splines can cooperativily engage with the splines on the receptacles (Coulling; para [66]). 
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Pirseyedi in view of Esser et al (US 2008003642 A1; hereinafter Esser; previously presented) in view of Drebushenko, and in further view of Turner (US 3690495 A; hereinafter “Turner”; already of record). 
Regarding claim 15, modified Cohen teaches the system of claim 9, with the cap.
Modified Cohen does not teach the outer circumference of the cap include knurling.
However, Esser teaches an analogous art of system comprising a cross- sectional area of a container (Esser; para [88]; Fig. 7A, 7B; rack accommodating a tube) comprising a cap (Esser; para [82]; Fig. 2A, 2B; cap 10) that includes knurling (Esser; para [82]; Fig. 2A; longitudinal recesses 28). It would have been obvious to one of ordinary skill in the art to have modified the cap of modified Cohen to include the knurling as taught by Esser, because Esser teaches that the longitudinal recesses facilitate capping and de-capping. The modification to the cap of modified Cohen includes knurling taught by Esser is capable of providing resistant to rotation, apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Modified Cohen does not teach the tray having tubular extensions sized to interact with caps surrounding each aperture.
However, Drebushenko teaches an analogous art of a tray (Drebushenko; col. 2, lines 36-37; Fig. 1; carrier and storage unit 10) and a container (Drebushenko; col. 2, line 50; Fig. 1) wherein the tray has tubular extensions (Drebushenko; col. 2, lines 38-39; Fig. 3; cup-shaped recesses 16).  It would have been obvious to one of ordinary skill in the art to have modified the tray modified Cohen to have tubular extensions as taught by Drebushenko, because Drebushenko teaches that the bottles are secured in the retention of the carrier and close the neck of the bottle thereby preventing leakage (Drebushenko; col. 2, lines 6-8).  
Modified Cohen not teach the each tubular extension include knurling.  
However, Turner teaches an analogous art of a cap with twist cap (Turner; col. 2, line 30; Fig. 1; twist cap 11) comprising knurling on the outer circumference of the cap (Turner; col. 2, line 51; Fig. 1; band of knurling 19) wherein the cap interacts with a tubular extension (Turner; col. 2, line 64; Fig. 1; cover member 13) further comprising knurling in an interior surface (Turner; col. 3, line 37-38; Fig. 1; bands ridges and grooves 27).  It would have been obvious to one of ordinary skill in the art to have modified the tubular extension of modified Cohen to include the knurling in the interior surface as taught by Turner, because Turner teaches that the cover member in the secured position prevents the cap from rotating or being unscrewed (Turner; col. 3, line 49-51). 

Response to Arguments
	Applicant’s arguments filed, 1/11/2022, have been considered but are moot because the pervious prior art rejection has been withdrawn and a new prior art rejection is applied. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798